Citation Nr: 0622068	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-29 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 5, 2003, 
for the assignment of a 100 percent disability rating for 
rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to April 
1946.
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that increased 
the disability rating for the veteran's service-connected 
rheumatoid arthritis from 60 to 100 percent disabling, 
effective May 5, 2003.  The veteran disagreed with the 
effective date of the increased rating, and this appeal 
ensued. 


FINDINGS OF FACT

1.  In a September 1956 decision, the Board granted service 
connection for rheumatoid arthritis.  

2.  In a November 2001 rating decision, the RO increased the 
veteran's disability rating for rheumatoid arthritis from 40 
to 60 percent disabling, effective December 27, 2000.  The 
veteran did not appeal this decision.

3.  The veteran has not raised a claim of entitlement to 
revision of the November 2001 rating decision based upon 
clear and unmistakable error (CUE).

4.  In June 2002, the veteran filed a claim for a total 
disability rating based upon individual unemployability 
(TDIU).  This claim was denied in an August 2002 rating 
decision that the veteran did not appeal.

5.  On May 5, 2003, the RO received a claim for an increased 
rating for rheumatoid arthritis.  

6.  In a September 2003 rating decision, the RO increased the 
veteran's disability rating for rheumatoid arthritis from 60 
to 100 percent disabling, effective May 5, 2003.

7.  There is no medical evidence of record dated earlier than 
May 5, 2003, which demonstrates that the veteran would be 
entitled to a 100 percent disability rating for his service-
connected rheumatoid arthritis.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 5, 2003, 
for the assignment of a 100 percent disability rating for 
service-connected rheumatoid arthritis have not  been met.  
38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

The veteran contends that he is entitled to an effective date 
earlier than May 5, 2003, for the assignment of a 100 percent 
disability rating for rheumatoid arthritis.

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim. 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2005); 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2005).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim, provided also that the claim is received 
within one year after the increase.  In these cases, the 
Board must determine under the evidence of record the 
earliest date that the increased rating was ascertainable.  
Hazan v. Gober, 10 Vet. App. 511, 521-22 (1997); Harper v. 
Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12- 98, 63 
Fed. Reg. 56705 (1998).

A September 1956 Board decision granted service connection 
for the veteran's rheumatoid arthritis.  A September 2003 
rating decision increased the veteran's rheumatoid arthritis 
disability rating from 60 to 100 percent disabling, effective 
May 5, 2003, the date the claim for the increased rating was 
received.  In determining whether the veteran is entitled to 
an earlier effective date for his increased rating of 100 
percent, the pertinent question is whether there are any 
communications from the veteran prior to May 5, 2003, that 
may be interpreted as either formal or informal claims for an 
increased rating.  

The veteran asserts that the effective date of his increased 
disability rating of 100 percent should be December 27, 2000.  
A November 2001 rating decision increased the veteran's 
disability rating from 40 to 60 percent disabling, effective 
December 27, 2000.  The veteran did not, however, appeal this 
decision, and has not alleged CUE with respect to this 
rating.  The November 2001 decision is therefore final.  
Because a final decision was rendered on the December 27, 
2000 claim for an increased rating, the December 27, 2000 
claim for an increased rating for rheumatoid arthritis cannot 
serve as an earlier claim for an increased rating.

Alternatively, the veteran asserts that his June 5, 2002 
claim for a total disability rating based upon individual 
unemployability (TDIU) should serve in this instance as an 
earlier claim for an increased rating.  The Board, however, 
finds that the TDIU claim cannot be construed as a claim for 
an increased rating.  In filing his June 2002 claim for a 
TDIU rating, the veteran addressed the specific criteria 
pertaining to TDIU, rather than addressing the criteria 
pertaining to an increased rating for rheumatoid arthritis.  
Specifically, the veteran enumerated his many physical 
ailments, which include rheumatoid arthritis, but he did not 
submit any information pertaining specifically to his 
rheumatoid arthritis, or treatment therefore.  Nor did he 
allege that he had received treatment for rheumatoid 
arthritis or that it had worsened.  Rather, the veteran 
appears to have argued he was entitled to a TDIU rating based 
upon a nonservice-connected psychiatric disorder.  Because at 
the time of submitting the TDIU claim and throughout the 
adjudication of that claim the veteran did not allege 
worsening or state that he was receiving treatment for 
rheumatoid arthritis, the Board finds that the TDIU claim 
cannot be construed as an earlier claim for an increased 
rating for rheumatoid arthritis.

It was not until May 5, 2003, that the veteran submitted a 
statement indicating that he was now wheelchair-bound due to 
his worsened rheumatoid arthritis.  May 5, 2003, is 
accordingly the earliest date as of which the veteran 
submitted a claim for an increased rating.  The question then 
is whether, based upon the evidence of record, it is 
factually ascertainable that the veteran's rheumatoid 
arthritis disability increased in severity in the one year 
prior to submitting his May 5, 2003 claim for an increased 
rating.

In this regard, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2005).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

Rheumatoid arthritis is evaluated under 38 C.F.R. § 4.71a, DC 
5002 (2005).  A 60 percent rating is assigned for less than 
the criteria for 100 percent but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times per 
year or a lesser number over prolonged periods.  A 100 
percent rating is assigned where there are constitutional 
manifestations associated with active joint involvement, and 
where the condition is totally incapacitating.  38 C.F.R. 
§ 4.71a, DC 5002 (2005).  

For chronic residuals of rheumatoid arthritis, for residuals 
such as limitation of motion or ankylosis, favorable or 
unfavorable, rating is to be made under the appropriate 
diagnostic codes for the specific joints involved.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes, a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Note:  
the ratings for the active process will not be combined with 
the residuals ratings for limitation of motion or ankylosis.  
The higher evaluation will be assigned.  38 C.F.R. § 4.71a, 
DC 5002 (2005).  

The RO assigned a 100 percent evaluation, effective May 5, 
2003, based upon the results of the July 2003 VA examination.  
In addressing whether a 100 percent evaluation was warranted 
prior to May 5, 2003, the Board notes that there is no 
treatment of record referable to rheumatoid arthritis in the 
year prior to the date of filing the claim for an increased 
rating.  The veteran indicated that he received all of his 
treatment at VA, and the veteran's VA records have been 
associated with the claims file.  While there is evidence of 
treatment for a variety of other disorders, it does not 
appear that the veteran sought treatment for rheumatoid 
arthritis.  Accordingly, there is no evidence which would 
establish that the veteran would be entitled to a 100 percent 
evaluation prior to May 5, 2003.

As the evidence does not show that the veteran's rheumatoid 
arthritis disability met the criteria for a 100 percent 
rating prior to May 5, 2003, an earlier effective date for 
the 100 percent evaluation is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 50 (1990).

With regard to VA's duty to assist the veteran, the Board 
finds that there is no further development that could show 
that the veteran is entitled to an earlier effective date.  
Consequently, any additional development would serve no 
useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  See also VAOPGCPREC 5-04, 69 
Fed. Reg. 59,989 (2004).


ORDER

An effective date earlier than May 5, 2003, for the 
assignment of a 100 percent disability rating for a 
rheumatoid arthritis disability is denied.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


